REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to video coding and coding residual values for depth data in a three-dimensional (3D) video coding process.

Prior art for was found for the claims as follows:
Re. Claim 1,
Deng et al., (US 2015/0003512 A1) disclose the following limitations: 
A method of decoding video data (Deng: Abstract.), the method comprising: 
decoding information indicating whether a depth coding unit (CU) of the video data is intra-predicted or inter-predicted (Deng: Fig. 5; [0022], [0053]-[0066]; Decoding information 502 indicates whether a depth CU is intra-predicted or inter-predicted.), 
wherein: in case of intra-prediction, based on the depth CU of the video data being intra-predicted, performing intra-prediction to generate a predicted depth CU, wherein performing intra-prediction to generate the predicted depth CU comprises generating the predicted depth CU based on neighboring samples of the depth CU (Deng: Fig. 5; [0022], [0053]-[0066]; If the SDC coding unit (CU) is signaled as intra_DC (depth coding) prediction, the SDC CU is generated or becomes a predicted SDC CU after the prediction units are reconstructed 540. Further, Para. [0024] discloses intra-prediction using values of neighboring pixels on neighboring coding units along the sides of the current coding unit to predict values within the current coding unit.); or 

wherein the method further comprising: based on a simplified depth coding (SDC) mode being used, obtaining a syntax structure comprising one or more syntax elements indicating information representing at least one DC residual value for a partition of a prediction unit (PU) of the depth CU (Deng: Figs. 4, 5; [0022], [0053]-[0066]; Based on a simplified depth coding (SDC) mode being used 504, code a syntax structure 500 comprising one or more syntax elements indicating information representing at least one DC residual value for a partition of a prediction unit (PU) 538 of the SDC coding unit.), 
wherein the syntax elements (sdc_pred_mode) of the syntax structure are the same regardless of whether the depth CU is intra-predicted (sdc_pred_mode) of the syntax structure are different than the decoded information (502) indicating whether the depth CU is intra-predicted or inter-predicted (Deng: Figs. 4, 5; [0022], [0053]-[0077]; The PUs share the same syntax (sdc_pred_mode) so that all PU partitions in a depth coding unit are coded with the same SDC process including the same intra-coding algorithms. The syntax elements (sdc_pred_mode) are different than the coding information 502, which is an SDC flag.); and 
reconstructing the depth CU (504) using the at least one DC residual value (538) and the predicted depth CU (Deng: Figs. 4, 5; [0022], [0053]-[0066]; The depth CU which is signaled at step 504 is reconstructed using the at least one DC residual value (538) and the predicted depth CU. The predicted depth CU is signaled at step 512.),
wherein the partition of the PU of the depth CU is a first partition of a first PU for a first depth CU, wherein the first depth CU is intra-predicted, wherein the at least one DC residual value comprises a first DC residual value (Deng: Figs. 4, 5; [0022], [0027], [0053]-[0066]; The PUs of a first intra-predicted depth CU have multiple residual values.), 
and wherein obtaining the syntax structure for the first partition of the first PU of the first depth CU comprises obtaining a first instance of the syntax structure (Deng: Figs. 4, 5; [0022], [0053]-[0066]; The PUs share the same syntax (sdc_pred_mode) so that all PU partitions in a coding unit are coded with the same SDC process including the same intra-coding algorithms. A first partition PU of the first depth CU 518 using Intra_DC prediction as the first instance.), 
the method further comprising: obtaining a second instance of the same syntax structure for a second partition of a second PU of a second depth CU that is (Deng: Figs. 4, 5; [0022], [0053]-[0066]; The PUs share the same syntax (sdc_pred_mode) so that all PU partitions in a coding unit are coded with the same SDC process including the same intra-coding algorithms. A second partition PU of the second depth CU 522 using Intra_Planar prediction as the second instance.), 
the second instance of the syntax structure comprising one or more syntax elements indicating information representing a second DC residual value for a partition of a PU of the second depth CU (Deng: Figs. 4, 5; [0022], [0053]-[0077]; The (sdc_pred_mode) syntax comprises multiple syntax elements (e.g. sdc_pred_mode=0; sdc_pred_mode=1, sdc_pred_mode=2) that signal the respective intra-prediction modes seen in figure 5. The syntax elements represent multiple DC residual values for a partition of multiple PUs corresponding to multiple depth CUs.); and
entropy decoding each of the first instance and second instance of the syntax (Deng: Figs. 4, 5; [0030], [0066]; Entropy decoding/encoding each of the first instance and second instance of the syntax.).
Chen et al., (US 2012/0269270 A1) disclose the following limitations:
performing inter-prediction to generate the predicted depth CU comprises means for generating the predicted depth CU based on a motion vector that points to a block of reference samples (Chen: Paras. [0005], [0059] disclose performing inter-prediction to generate predicted depth CU’s based on a motion vector that points to a block of reference samples.).
Song et al., (US 2013/0034154 A1) disclose the following limitations:
	Syntax elements of the syntax structure are the same regardless of whether intra-prediction or inter-prediction is performed (Song: Figs. 29, 30; [0054], [200]-[0214]; Inter16_flag is a syntax element encoded for an extended macroblock and the macroblock is within a syntax structure seen in figure 29. When Inter16_flag signals a 0, intra mode is performed, if the flag signals a 1, inter mode is performed.); 
obtaining a second instance of the same syntax structure that is inter-predicted (Song: Figs. 29, 30; [0054], [200]-[0214]; The second instance is obtained during Inter16_flag signaling a 1.).
Coban et al., (US 2012/0121011 A1) disclose the following limitations:
The syntax structure according to a respective context-adaptive entropy decoding process using a same context model for each respective context-adaptive entropy decoding process (Coban: [0038], [0045], [0047], [0048], [0066], [0084], [0085], [0096]-[0098], [0104], [0106], [0122], [0135]-[0139]; The syntax structure according to video decoder 30 may use a context model to decode the data, which may correspond to the same context model used by video encoder 20 to encode the data. Moreover, video decoder 30 may apply a context support neighborhood in the same manner as video encoder 20. The entropy decoding and encoding is done in parallel for each respective context-adaptive entropy coding process.).


Re. Claim 6,
Deng et al., (US 2015/0003512 A1) disclose the following limitations:
A method of encoding video data (Deng: Abstract.), the method comprising: 
signaling information indicating whether a depth coding unit (CU) of the video data is intra-predicted or inter-predicted (Deng: Fig. 5; [0022], [0053]-[0066]; Signaling information 502 indicates whether a depth CU is intra-predicted or inter-predicted.), 
wherein: in case of intra-prediction, based on the depth CU of the video data being intra- predicted, performing intra-prediction to generate a predicted depth CU, wherein performing intra-prediction to generate the predicted depth CU comprises generating the predicted depth CU based on neighboring samples of the depth CU (Deng: Fig. 5; [0022], [0053]-[0066]; If the SDC coding unit (CU) is signaled as intra_DC (depth coding) prediction, the SDC CU is generated or becomes a predicted SDC CU after the prediction units are reconstructed 540. Further, Para. [0024] discloses intra-prediction using values of neighboring pixels on neighboring coding units along the sides of the current coding unit to predict values within the current coding unit.); or 
in case of inter-prediction, based on the depth CU being inter-predicted, 
wherein the method further comprising: based on a simplified depth coding (SDC) mode being used, encoding a syntax structure comprising one or more syntax elements indicating information representing at least one DC residual value for a partition of a prediction unit (PU) of the depth CU (Deng: Figs. 4, 5; [0022], [0053]-[0066]; Based on a simplified depth coding (SDC) mode being used 504, code a syntax structure 500 comprising one or more syntax elements indicating information representing at least one DC residual value for a partition of a prediction unit (PU) 538 of the SDC coding unit.), 
wherein the syntax elements (sdc_pred_mode) of the syntax structure are the same regardless of whether the depth CU is intra-predicted (sdc_pred_mode) of the syntax structure are different than the signaled information (502) indicating whether the depth CU is intra-predicted or inter-predicted (Deng: Figs. 4, 5; [0022], [0053]-[0077]; The PUs share the same syntax (sdc_pred_mode) so that all PU partitions in a depth coding unit are coded with the same SDC process including the same intra-coding algorithms. The syntax elements (sdc_pred_mode) are different than the coding information 502, which is an SDC flag.); and 
encoding the depth CU based on the information representing the at least one DC residual value (Deng: Fig. 5; [0022], [0053]-[0066]; Encoding the depth CU based on the information representing the at least one DC residual value.).
wherein the partition of the PU of the depth CU is a first partition of a first PU for a first depth CU, wherein the first depth CU is intra-predicted, wherein the at least one DC residual value comprises a first DC residual value (Deng: Figs. 4, 5; [0022], [0027], [0053]-[0066]; The PUs of a first intra-predicted depth CU have multiple residual values.), 
and wherein obtaining the syntax structure for the first partition of the first PU of the first depth CU comprises obtaining a first instance of the syntax structure (Deng: Figs. 4, 5; [0022], [0053]-[0066]; The PUs share the same syntax (sdc_pred_mode) so that all PU partitions in a coding unit are coded with the same SDC process including the same intra-coding algorithms. A first partition PU of the first depth CU 518 using Intra_DC prediction as the first instance.), 
obtaining a second instance of the same syntax structure for a second partition of a second PU of a second depth CU that is (Deng: Figs. 4, 5; [0022], [0053]-[0066]; The PUs share the same syntax (sdc_pred_mode) so that all PU partitions in a coding unit are coded with the same SDC process including the same intra-coding algorithms. A second partition PU of the second depth CU 522 using Intra_Planar prediction as the second instance.), 
the second instance of the syntax structure comprising one or more syntax elements indicating information representing a second DC residual value for a partition of a PU of the second depth CU (Deng: Figs. 4, 5; [0022], [0053]-[0077]; The (sdc_pred_mode) syntax comprises multiple syntax elements (e.g. sdc_pred_mode=0; sdc_pred_mode=1, sdc_pred_mode=2) that signal the respective intra-prediction modes seen in figure 5. The syntax elements represent multiple DC residual values for a partition of multiple PUs corresponding to multiple depth CUs.); and
entropy encoding each of the first instance and second instance of the syntax (Deng: Figs. 4, 5; [0030], [0066]; Entropy decoding/encoding each of the first instance and second instance of the syntax.).
Chen et al., (US 2012/0269270 A1) disclose the following limitations:
Performing inter-prediction to generate the predicted depth CU comprises means for generating the predicted depth CU based on a motion vector that points to a block of reference samples (Chen: Paras. [0005], [0059] disclose performing inter-prediction to generate predicted depth CU’s based on a motion vector that points to a block of reference samples.).
Song et al., (US 2013/0034154 A1) disclose the following limitations:
	Syntax elements of the syntax structure are the same regardless of whether intra-prediction or inter-prediction is performed (Song: Figs. 29, 30; [0054], [200]-[0214]; Inter16_flag is a syntax element encoded for an extended macroblock and the macroblock is within a syntax structure seen in figure 29. When Inter16_flag signals a 0, intra mode is performed, if the flag signals a 1, inter mode is performed.); 
obtaining a second instance of the same syntax structure that is inter-predicted (Song: Figs. 29, 30; [0054], [200]-[0214]; The second instance is obtained during Inter16_flag signaling a 1.).
Coban et al., (US 2012/0121011 A1) disclose the following limitations:
The syntax structure according to a respective context-adaptive entropy encoding process using a same context model for each respective context-adaptive entropy encoding process (Coban: [0038], [0045], [0047], [0048], [0066], [0084], [0085], [0096]-[0098], [0104], [0106], [0122], [0135]-[0139]; The syntax structure according to video decoder 30 may use a context model to decode the data, which may correspond to the same context model used by video encoder 20 to encode the data. Moreover, video decoder 30 may apply a context support neighborhood in the same manner as video encoder 20. The entropy decoding and encoding is done in parallel for each respective context-adaptive entropy coding process.).
















Re. Claim 11,
Deng et al., (US 2015/0003512 A1) disclose the following limitations:
A video coding device (Deng: [0022], [0028]; Video coding device 100.) comprising: 
a memory storing video data (Deng: [0020]); and 
one or more processors configured to: 
code information indicating whether a depth coding unit (CU) of the video is intra-predicted or inter-predicted (Deng: Fig. 5; [0020], [0022], [0053]-[0066]; One or more processors configured to code information 502 indicates whether a depth CU is intra-predicted or inter-predicted.); 
wherein: in case of intra-prediction, based on the depth CU of the video data stored to the memory being intra-predicted, perform intra-prediction to generate a predicted depth CU of the video data, wherein to perform intra-prediction to generate the predicted depth CU, the one or more processors are configured to generate the predicted depth CU based on neighboring samples of the depth CU (Deng: Fig. 5; [0022], [0053]-[0066]; If the SDC coding unit (CU) is signaled as intra_DC (depth coding) prediction, the SDC CU is generated or becomes a predicted SDC CU after the prediction units are reconstructed 540. Further, Para. [0024] discloses intra-prediction using values of neighboring pixels on neighboring coding units along the sides of the current coding unit to predict values within the current coding unit.); or 
in case of inter-prediction, based on the depth CU being inter-predicted, 
wherein the one or more processors are configured to, based on a simplified depth coding (SDC) mode being used, code a syntax structure comprising one or more syntax elements indicating information representing at least one DC residual value for a partition of a prediction unit (PU) of the depth CU (Deng: Figs. 4, 5; [0022], [0053]-[0066]; Based on a simplified depth coding (SDC) mode being used 504, code a syntax structure 500 comprising one or more syntax elements indicating information representing at least one DC residual value for a partition of a prediction unit (PU) 538 of the SDC coding unit.), wherein the syntax elements (sdc_pred_mode) of the syntax structure are the same regardless of whether the depth CU is intra-predicted (sdc_pred_mode) of the syntax structure are different than the information (502) indicating whether the depth CU is intra-predicted or inter-predicted (Deng: Figs. 4, 5; [0022], [0053]-[0077]; The PUs share the same syntax (sdc_pred_mode) so that all PU partitions in a depth coding unit are coded with the same SDC process including the same intra-coding algorithms. The syntax elements (sdc_pred_mode) are different than the coding information 502, which is an SDC flag.),
wherein the partition of the PU of the depth CU is a first partition of a first PU for a first depth CU, wherein the first depth CU is intra-predicted, wherein the at least one DC residual value comprises a first DC residual value (Deng: Figs. 4, 5; [0022], [0027], [0053]-[0066]; The PUs of a first intra-predicted depth CU have multiple residual values.), 
wherein obtaining the syntax structure for the first partition of the first PU of the first depth CU comprises obtaining a first instance of the syntax structure (Deng: Figs. 4, 5; [0022], [0053]-[0066]; The PUs share the same syntax (sdc_pred_mode) so that all PU partitions in a coding unit are coded with the same SDC process including the same intra-coding algorithms. A first partition PU of the first depth CU 518 using Intra_DC prediction as the first instance.), and 
wherein the one or more processors are further configured to: code a second instance of the same syntax structure for a second partition of a second PU of a second depth CU that (Deng: Figs. 4, 5; [0022], [0053]-[0066]; The PUs share the same syntax (sdc_pred_mode) so that all PU partitions in a coding unit are coded with the same SDC process including the same intra-coding algorithms. A second partition PU of the second depth CU 522 using Intra_Planar prediction as the second instance.),
the second instance of the syntax structure comprising one or more syntax elements indicating information representing a second DC residual value for a partition of a PU of the second depth CU (Deng: Figs. 4, 5; [0022], [0053]-[0077]; The (sdc_pred_mode) syntax comprises multiple syntax elements (e.g. sdc_pred_mode=0; sdc_pred_mode=1, sdc_pred_mode=2) that signal the respective intra-prediction modes seen in figure 5. The syntax elements represent multiple DC residual values for a partition of multiple PUs corresponding to multiple depth CUs.).
entropy encoding each of the first instance and second instance of the syntax (Deng: Figs. 4, 5; [0030], [0066]; Entropy decoding/encoding each of the first instance and second instance of the syntax.).
Chen et al., (US 2012/0269270 A1) disclose the following limitations:
Perform inter-prediction to generate the predicted depth CU comprises means for generating the predicted depth CU based on a motion vector that points to a block of reference samples (Chen: Paras. [0005], [0059] disclose performing inter-prediction to generate predicted depth CU’s based on a motion vector that points to a block of reference samples.).
Song et al., (US 2013/0034154 A1) disclose the following limitations:
	Syntax elements of the syntax structure are the same regardless of whether intra-prediction or inter-prediction is performed (Song: Figs. 29, 30; [0054], [200]-[0214]; Inter16_flag is a syntax element encoded for an extended macroblock and the macroblock is within a syntax structure seen in figure 29. When Inter16_flag signals a 0, intra mode is performed, if the flag signals a 1, inter mode is performed.); 
obtaining a second instance of the same syntax structure that is inter-predicted (Song: Figs. 29, 30; [0054], [200]-[0214]; The second instance is obtained during Inter16_flag signaling a 1.).
Coban et al., (US 2012/0121011 A1) disclose the following limitations:
The syntax structure according to a respective context-adaptive entropy encoding process using a same context model for each respective context-adaptive entropy encoding process (Coban: [0038], [0045], [0047], [0048], [0066], [0084], [0085], [0096]-[0098], [0104], [0106], [0122], [0135]-[0139]; The syntax structure according to video decoder 30 may use a context model to decode the data, which may correspond to the same context model used by video encoder 20 to encode the data. Moreover, video decoder 30 may apply a context support neighborhood in the same manner as video encoder 20. The entropy decoding and encoding is done in parallel for each respective context-adaptive entropy coding process.).


Claims 18 & 20 recite analogous limitations to claims 1, 6, 11 above.
 
Prior art was applied for the claims above. However, there is no reasoning to combine the applied references to arrive at the claimed invention.



Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination. The features are [Claim 1] “… wherein the partition of the PU of the depth CU is a first partition of a first PU for a first depth CU, wherein the first depth CU is intra-predicted, wherein the at least one DC residual value comprises a first DC residual value, and wherein obtaining the syntax structure for the first   partition of the first PU of the first depth CU comprises obtaining a first instance of the syntax structure, the method further comprising: obtaining a second instance of the same syntax structure for a second partition of a second PU of a second depth CU that is inter-predicted, the second instance of the syntax structure comprising one or more syntax elements indicating information representing a second DC residual value for a partition of a PU of the second depth CU; and entropy decoding each of the first instance and second instance of the syntax structure according to a respective context-adaptive entropy decoding process using a same context model for each respective context-adaptive entropy decoding process.  ” [Claim 6] “… wherein the partition of the PU of the depth CU is a first partition of a first PU for a first depth CU, wherein the first depth CU is intra-predicted, wherein the at least one DC residual value comprises a first DC residual value, and wherein encoding the syntax structure for the first partition of the first PU of the first depth CU comprises encoding a first instance of the syntax structure, the method further comprising: encoding a second instance of the same syntax structure for a second partition of a second PU of a second depth CU that is inter-predicted, the second instance of the syntax structure comprising one or more syntax elements indicating information representing a second DC residual value for a partition of a PU of the second depth CU; and   entropy encoding each of the first instance and second instance of the syntax structure according to a respective context-adaptive entropy encoding process using a same context model for each respective context-adaptive entropy encoding process.” [Claim 11] “… wherein the partition of the PU of the depth CU is a first partition of a first PU for a first depth CU, wherein the first depth CU is intra-predicted, wherein the at least one DC residual value comprises a first DC residual value, wherein the syntax structure for the first partition of the first PU of the first depth CU is a first instance of the syntax structure, and wherein the one or more processors are further configured to: code a second instance of the same syntax structure for a second partition of a second PU of a second depth CU that is inter-predicted, the second instance of the same syntax structure comprising one or more syntax elements indicating information representing a second DC residual value for a partition of a PU of the second depth CU; and entropy code each of the first instance and second instance of the syntax structure according to a respective context-adaptive entropy coding process using a same context model for each respective context-adaptive entropy coding process.” [Claim 18] “… wherein the partition of the PU of the depth CU is a first partition of a first PU for a first depth CU, wherein the first depth CU is intra-predicted, wherein the at least one DC residual value comprises a first DC residual value, and wherein the syntax structure for the first partition of the first PU of the first depth CU is a first instance of the syntax structure, the device further comprising: means for coding a second instance of the same syntax structure for a second partition of a second PU of a second depth CU that is inter-predicted, the second instance of the same syntax structure comprising one or more syntax elements indicating information representing a second DC residual value for a partition of a PU of the second depth CU; and means for entropy coding each of the first instance and second instance of the syntax structure according to a respective context-adaptive entropy coding process using a same context model for each respective context-adaptive entropy coding process.” [Claim 20] “… wherein the partition of the PU of the depth CU is a first partition of a first PU for a first depth CU, wherein the first depth CU is intra-predicted, wherein the at least one DC residual value comprises a first DC residual value, and wherein the syntax structure for the first partition of the first PU of the first depth CU is a first instance of the syntax structure, the one or more processors being further configured to:   code a second instance of the same syntax structure for a second partition of a second PU of a second depth CU that is inter-predicted, the second instance of the same syntax structure comprising one or more syntax elements indicating information representing a second DC residual value for a partition of a PU of the second depth CU; and entropy code each of the first instance and second instance of the syntax structure according to a respective context-adaptive entropy coding process using a same context model for each respective context-adaptive entropy coding process.” These features are not found or suggested in the prior art.

Claims 1, 2, 5-7, 10-14, 17-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/PEET DHILLON/Primary Examiner
Art Unit: 2488
Date: 02-13-2021